Citation Nr: 1534979	
Decision Date: 08/17/15    Archive Date: 08/20/15	

DOCKET NO.  11-09 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected major depressive disorder.

2.  Entitlement to an evaluation in excess of 10 percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from February 2000 to August 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Upon review of this case, it is clear that the Veteran has chosen not to perfect his appeal regarding the issues of entitlement to service connection for gastroesophageal reflux disease and tinnitus, as well as the issue of entitlement to an increased rating for service-connected chondromalacia patella of the left knee.  Accordingly, those issues are not currently before the Board.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question not only as to the exact nature and etiology of the Veteran's hypertension, but also the current severity of his service-connected major depressive disorder.  

In that regard, based on a review of the file, it would appear that the Veteran last underwent a VA psychiatric examination for the purpose of determining the severity of his service-connected major depressive disorder in August 2008, almost seven years ago.  While it is true that, for reasons which are at this time unclear, the Veteran failed to report for a VA psychiatric examination scheduled in conjunction with his claim for increase in January 2015, in an Informal Hearing Presentation dated in May 2015, the Veteran's accredited representative requested that the Veteran's case be remanded in order that the Veteran might be afforded an additional opportunity for a VA psychiatric examination prior to a final adjudication of his claim.  Significantly, in a Supplemental Statement of the Case dated in January 2015, it was noted that, should the Veteran express a willingness to participate in a future examination, the decision to deny his claim might be reconsidered.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous psychiatric examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Additionally, the Board notes that, at the time of the aforementioned rating decision in October 2008, the basis for the denial of service connection for hypertension was that the Veteran showed neither a diagnosis of nor treatment for that disability.  Significantly, since the time of that rating decision, the Veteran has received both a diagnosis of and treatment for hypertension.  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary, to include a determination as to whether the Veteran's hypertension is in some way causally related to his service-connected major depressive disorder.

Accordingly, in light of the aforementioned, and in deference to the request of the Veteran's accredited representative, the case is REMANDED to AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to November 2014, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded an additional VA psychiatric examination, as well as another examination or examinations by appropriate examiners, in order to more accurately determine the current severity of his service-connected major depressive disorder, and the relationship, if any, between that disability and his current hypertension.  The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the aforementioned psychiatric examination, as well as other necessary and appropriate examinations, the appropriate examiner should offer an opinion as to whether the Veteran's hypertension is at least as likely as not proximately due to, the result of, or aggravated by his service-connected major depressive disorder.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, both the psychiatric examiner and other examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.

3.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the Veteran's claim for service connection for hypertension, as well as his claim for an increased evaluation for service-connected major depressive disorder.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in January 2015.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



